              Case 1:19-cr-00442-ILG Document 99 Filed 10/03/19 Page 1 of 2 PageID #: 324
                                  United States District Court,Eastern District of New York
 UNITED STATES OF AMERICA                                                          ORDER SETTING CONDITIONS OF RELEASE
                   y                           "                                   AND APPEARANCE BOND

                       . ivcA                      ■ Defendant.                    CaseNumben \Ck'^JC
                                                                    RELEASE ORDER

      It is hereby ORDERED that the above-n^ed defendant be released subject to tlie Standard Conditions of Release on the reverse and as follows:
      [] Upon Personal Recognizance Bond on his/her promise to appear at all scheduled proceedings as required, or
      [ ] Upon Bond executed by the defendant in the amount ofS                SQQ                                 ,and
             secured by[ ]financially responsible sureties listed below and/or[ ]collateral set forth below.

                                                              Additional Conditions of Release
      The Court finding that release under the Standard Conditions of Release on the reverse will not by themselves reasonably assure the
 appearance ofthe defendant and/or the safety of other persons and the community,IT IS FURTHER ORDERED as follows:
 pf l. The de&ndant must remain in and may not leave the following areas without Court permission: [v^^-Ne^York City;[V^-fctJii^Island, NY;
          [vp^ew York State;[ ]New Jersey;[ ]^                      ■ '                           and travel to and from this Court and the permitted atreas.
Vj 2- The defendant must avoid all contact with the following persons or entities:                               V/K.TtT^S^                                             i
                                                                                                  / JT r-                 u            \vv.               ^
[] 3.^.x^he defendant mus^avoid and not go to any ofthe following location^: \ •                         '                 '•                  l           ^           -j
[ ^h^^^.^^he defendant must surrender all passports to Pretrial Services by ^ ^'\               not obtain other passports or international travel documents.
[^3"^ The defendant is placed under the supervision ofthe Pretrial Services Agency subject to the Special Conditions on the reverse and:
    [      is subject to random visits by a Pretrial Services officer at defendant's residence and/or place of work;
    [v]^b.'"must report[-j-as^irected by Pretrial Services or[]in person          times per          and/or[]by telephone                     times per            .
    [] Cj, must undergo[]testing,[ ]evaluation and/or[]treatment for substance abuse,including alcoholism, as directed^by Pretrial Services.
    [            undergo evaluation and treatment for mental health problems, as directed by Pretrial Services.^ > "          ^
           is subject to the following location restriction program with location monitoring, as directed by Pretrial Services: ^          /
         []ImjnS incarceration: restricted to^ome at all times, except for attorney visits, court appearances and necessary medical treatment;
        [v^^nw detention: restricted to home at all timgs, except for attorney visits, court appearances, medical treatment,[ ]religious services,
            [v^'^ployment,[ ]school or training,[^j^er activities approved by Pretrial Services,[]                              {_} ^ i- -
     [ ] cmfew: restricted to home every day from                   to                ,or [ ]as directed by Pretrial Services.               ^ c' ^1, L-
     [ ] Defendant must pay all or part ofthe^ost of any required testing, evaluation, treatment and/or location monitoring with personal fupds,^ ^
          based upon ability to pay as determined by the jCourt and the Pretrial Services Agency, and/ or from availably insurance.                            ^
[ ] 6. Other Conditions:             K                               v-^               -'"A                 V—y\.
                                                                  APPEARANCE BOND                                                                              f7
I, the undersigned defendant, and each surety who signs this bond,acknowledge that I have read this Appearance Bohil and, and have either read all
the other conditions ofrelease or have had tho'Se conditions explained. I further acknowledge that I and my personal representatives,jointly and
severally, are bound to pay the United States of America the sum of$ A Qv)                                  and that this obligation is secured with the below
interest in the following property ("Collateral") which 1 represent is/are free and clear of liens except as otherwise indicated:
    []c^ deposited in the Registry ofthe Co rt in the sum of$                                                     ;                            .|
     im^ises located at:
     [^^also agree to execute a confession ofjudgment,'mortgage (ir Hen in form approved by the U.S. Attorney which shall'be duly filed with the
     proper local and state authon'ties on or before
Each owner ofthe above Collateral agrees not to sell the propertj^allow furtlier claims or encumbrances to be made against it, or do anything to
reduce its value while this Appearance Bond is in effect.
Forfeiture ofthe Bond. This Appearance Bond-may be forfeited ifthe defendant fails to comply with any ofthe conditions set forth above and on the
reverse. The defendant and any surety who has signed this form also agree that the court may immediately order the amount of tlie bond surrendered
to the United States, including any security for the bond, if the defendant fails to comply with the above agreement. The court may also order a
judgment of forfeiture against the defendant and against each surety for the entire amount ofthe bond, including any interest and costs,


                                   (tSbrdty
                                              Address:                                                                                             fdhjf? ^
                                              Address:
                                   ,Surety

                                              Address
                                                          ,                ^                       ~                            >                                  1
     I acluiowredge thdt I am the defeiidant in this case and that I am aware of the conditions of release and of the penalties and sanctions set
forth on the front and reverse sides of this form.


„.        „. ^ „ . .                                     /      /                        /ili                .      -                         Signature of Defendant
Release of the Defendant is hereby ordered on             —^                         20 ' L
    s/ VMS                                     .us/ii^
              ''                                                               Distribution:    Canary-Court      Pink - Pretrial Services    Goldenrod-Defendant
             Case 1:19-cr-00442-ILG Document 99 Filed 10/03/19 Page 2 of 2 PageID #: 325
                                              STANDARD CONDITIONS OF R ELEASE

IT IS ORDERED that the defendant's release is subject to these conditions:
(1) The defendant must not violate any federal, state or local law while on relea^
(2) The defendant must cooperate in the collection ofa DNA sample if the colle([tiion is authorized by 42 U.S.C. § 14135a.
(3) The defendant must advise the Court,the Pretrial Services office, defense C0 unsel and the U.S. Attorney in writing before making
    any change in address or telephone number.
(4) The defendant must appear in court as required and must surrender for service ofany sentence imposed as directed,
(5) The defendant must refrain from use or unlawful possession ofa narcotic drug or other controlled substances as defined in 21
    U.S.C. § 802, unless prescribed by a licensed medical practitioner.
(6) If the defendant fails to report as required to the Pretrial Services Agency, defeendant may be subject to such random visits at
    his/her residence or work by a Pretrial Services Officer as may be necessary o verify his/her residence or place ofemployment in
    order to secure compliance with the order ofrelease.
(7) The defendant must not possess a firearm, destructive device, or other weapcjn
                  SPECIAL CONDITIONS OF RELEASE FOR TESTING,1REATMENT OR EVALUATION
                                                AND FOR LOCATION MONITORING
1.   If the defendant fails to appear for any specified treatment or evaluation, def< ndant may be subject to such random visits at his/her
     residence or work by a Pretrial Services Officer as may be necessary to verify his/her residence or place of emplojnnent in order to
     secure compliance with the order ofrelease.
     The defendant must not obstruct, attempt to obstruct, or tamper with the effidiency and accuracy ofprohibited substance screening
     or testing. Testing may be used with random frequency and may include uri ne testing, the wearing ofa sweat patch, a remote
     alcohol testing system, and/or any form of prohibited substance screening or testing, as determined by Pretrial Services.
3.    If defendant is subject to a location restriction program or location monitorii ig, defendant must:
     (a) stay at his/her residence at all times except for approved activities and it ay not leave for approved activities without
         providing prior notice to Pretrial Services, except in cases of medical en ergencies.
     (b) abide by all program requirements and instructions provided by Pretrial Services relating to the operation of monitoring
         technology. Unless specifically ordered by the court, Pretrial Services may require use ofone of Ae following or comparable
         monitoring technology: Radio Frequency(RF)monitoring; Passive Glc bal Positioning Satellite(GPS) monitoring; Active
         Global Positioning Satellite(GPS)monitoring (including "hybrid"(Acti /e/Passive) GPS); Voice Recognition monitoring.
                                                     FORFEITURE OF THE BO ST)

This appearance bond may be forfeited if the defendant does not comply with the conditions ofrelease set forth in this Order Setting
Conditions of Release and Bond. The court may immediately order the amount cjf the bond and any Collateral surrendered to the
United States if the defendant does not comply with the agreement. At the reques of the United States, the court may order a judgment
offorfeiture against the defendant and each surety for the entire amount ofthe bo nd, including interest and costs.

                                                       RELEASE OF THE BOND
This appearance bond may be terminated at any time by the Court. This bond wil be satisfied and the security will be released when
either:(1)the defendant is found not guilty on all charges, or(2)the defendant re ports to serve a sentence.

                               ADVICE OF PENALTIES AND SANCTIONS 1 O THE DEFENDANT
Defendant is advised that violating any ofthe foregoing conditions ofrelease ma;f result in the immediate issuance ofa warrant of
arrest, a revocation of the order of release, an order of detention, a forfeiture of a](i:y bond, and a prosecution for contempt ofcourt and
could result in imprisonment, a fine, or both.
While on release, if defendant commits a federal felony offense the punishment ili an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison teini of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence defendant may receive.
It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both to: obstruct a criminal investigation; tamper with a
witness, victim, or informant; retaliate or attempt to retaliate against a witness, vijctim, or informant; or intimidate or attempt to
intimidate a witness, victim,juror, informant, or officer ofthe court. The penaltiejs for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.
If, after release, defendant knowingly fails to appear as the conditions ofrelease 1 equire, or to surrender to serve a sentence, defendant
may be prosecuted for failing to appear or surrender and additional punishment n lay be imposed, whether or not the defendant is
convicted ofthe pending charges. If defendant is convicted of:
(1)an offense punishable by death, life imprisonment, or imprisonment for a temji offifteen years or more-defendant will be fined
not more than $250,000 or imprisoned for not more than 10 years, or both;
(2)an offense punishable by imprisonment for a term offive years or more, but 1;ss than fifteen years- defendant will be fined not
more than $250,000 or imprisoned for not more than five years, or both;
(3)any other felony - defendant will be fined not more than $250,000 or impris0led not more than two years, or both;
(4)a misdemeanor- defendant will be fined not more than $100,000 or impriso>n ed not more than one year, or both.
A term ofimprisonment imposed for failure to appear or surrender will be conse(lutive to any other sentence imposed. In addition, a
failure to appear or surrender may result in the forfeiture ofany bond posted.
                                                                       Distribution   C anary - Court   Pink - Pretrial Services   Goidenrod -Defendant
